Case: 12-3202   Document: 8      Page: 1   Filed: 10/04/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate5 QCourt of ~peaI5
      for tbe jfeberaI QCircuit

                JOHN L. CUMMINGS,
                     Petitioner,

                      v.
     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.


                       2012-3202


   Petition for review of the Merit Systems Protection
Board in case no. DA0841120400-I-1.


                     ON MOTION


                      ORDER
   John L. Cummings moves for leave to proceed in forma
pauperis.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 12-3202   Document: 8   Page: 2   Filed: 10/04/2012




JOHN CUMMINGS V. OPM                                  2


                                FOR THE COURT


  OCT 04 2012                    /s/ Jan Horbaly
       Date                     Jan Horbaly
                                Clerk
cc: John L. Cummings
    Katy M. Bartelma, Esq.
s21